DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objections to the drawings, applicant’s amendments to the specification and drawings (which have been entered/accepted) have overcome these objections. 
Regarding the 112, 2nd rejections, applicant merely states “the rejections are addressed by the extensive amendments to the claims in the present response”.  While many of the rejections have been addressed, not all of them were addressed by the amendments, therefore the rejections not specifically addressed by the amendments are maintained.  Furthermore, applicant’s amendments created new 112, 2nd rejections; see below for details. 
Regarding the 103 rejection of Assa and Nakai of claim 1, applicant’s amendments and related arguments are not considered persuasive. While the claim has been amended the examiner maintains the general position/interpretation stated within the previous 103 rejection. As pointed out previously, the examiner contends that Assa does not teach an arm supporting part (see annotated Fig. 5 of Assa) disposed on a first side of the connecting part (34a) and an elastic part supporting part (see annotated Fig. 5 of Assa) disclosed on a second/opposite side of the connecting part (34a).  As made clear by applicant’s drawings/specification, the opposite sides referred to in the claims 
To further support this position, the examiner brought in Nakai, which discloses a similar arrangement of a counter-balance weight (13) located behind/proximal to the connecting part (first joint 6, equivalent to the connecting part/joint 34a of Assa) with the rest of the arm located in front of/distal to the connecting part (6).  While Nakai doesn’t explicitly teach an “elastic part” or an “elastic part supporting part”, the examiner has previously pointed out that Assa “makes it clear that the spring device (4/42) is meant to replace, i.e. a substitute for, counter-weight balancing systems (Par 0034).”  Therefore, in the same way that the counter-balance weight (13) of Nakai is located behind the connecting part/joint with the rest of the arm located in front, it would be obvious to configure the elastic/spring part (42) so that it was located behind the connecting part (34a) for the same reasons the counter-balance weight of Nakai is located behind the 
Regarding claim 2, applicant’s amendments and related arguments are considered persuasive, as the combination of Assa and Nakai fails to teach the claimed offset first axis, as now recited in the claim.  The examiner contends that the currently applied prior art of Assa and Nakai to be the closest prior art to applicant’s claimed invention, therefore no prior art rejection is being applied to this claim.  Furthermore, since claims 3-8, 11-13 are dependent on claim 2, there is no prior art rejection being applied to these dependent claims.  Therefore, if applicant overcomes the 112 rejections (see below) and rewrites this claim in independent form, the application may potentially be allowable with the understanding that any/all amendments require further search and consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s deletion of “a path for laser movement is formed inside thereof”, related to both the mast and arm, improperly broadens the claim to recite subject matter that applicant was not in possession of.  Specifically, it is abundantly clear that applicant’s disclosed invention is an articulated arm through which laser radiation travels.  However, the current breadth of the claims includes a completely solid articulated arm used in any number of applications (none of which being laser treatment), and in no way requires any structure capable of transmitting a laser beam.  The examiner contends that the breadth of the current claim is not supported, as applicant’s specification fails to realize/contemplate a generic articulated arm as broadly as claimed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
[Claim 1] The preamble “a spring arm for a laser treatment apparatus” is now indefinite based on the amendments, specifically deleting the limitations “a path for laser movement is formed inside” of the mast and arm.  Specifically, it is unclear how much weight to give “for a laser treatment apparatus” as nothing in the claims reflects/recites that the claimed device requires a laser source or is even configured, intended or capable of transmission of a laser beam.  Therefore, it is unclear when infringement occurs.  For example, if the claimed arm (as defined by the body of the claim) exists, but no laser source or optical elements are present, does the arm infringe on the current claim language of “a spring arm for a laser treatment apparatus” even though nothing indicates that such a use is even possible?  Or does this statement of intended use in the preamble serve to further limit the structure of the claimed limitations, in that the arm must be capable of transmitting a laser beam in some way?  For examination purposes, the preamble is given minimal patentable weight, as seemingly any articulated arm could have a laser source, e.g. diode, attached to the distal end or an optical fiber attached to the outside of the arm, therefore making any articulated arm capable of laser treatment.
Furthermore, it’s unclear if a “connecting part” is positively recited, i.e. required, by the claims or is merely directed towards functional language/intended use.  Specifically, the first time a “connecting part” is mentioned/introduced is in a functional limitation related to the positively recited “arm”.  Therefore, with regards to this first mention of a “connecting part”, it is seemingly not required, as the arm must merely be 
[Claim 9] The phrase “a second pivot axis” is indefinite, as no first axis has been defined in claim 1.  How can there be a second pivot axis when a first is not required? For the purposes of examination, the examiner is interpreting claim 9 to be dependent on claim 2, which provides the proper antecedent basis for a first axis.
[Claim 15] The limitation “the maximum angle” lacks antecedent basis.  It seems as if this claim should be dependent off of claim 4 (which provides antecedent basis for “a maximum angle”).  
Furthermore, it’s unclear how this limitation further limits the structure of the previously recited claim 1.  Specifically, it seems as if this is merely a statement/definition of a known/inherent relationship between the maximum angle of the arm supporting part and the length of the elastic part.  Therefore, it’s unclear if any additional structural elements or specific structural configuration are required in order to meet the claimed limitations. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 15 are rejected under 35 U.S.C. 103 as obvious over US 2009/0187176 to Assa et al. in view of US 4,697,590 to Nakai et al.
[Claim 1] Assa discloses a spring arm for a laser treatment apparatus (Figs. 1-2 and 5; Tittle/Abstract), which comprises: a mast (main bearing support 47) comprising a first end that is mounted to a main body (main unit 1; Par 0030); an arm (articulate arm beam delivery 2, specifically pipe assemblies 48 and 49) connected to a second end of the mast (via joints 34a and 34b) and is configured to pivot in a vertical direction around a connecting part (joint 34a equivalent to applicant’s connecting part 210) connected to the mast (47); a support link (support arm 41) comprising an arm supporting part (straight line extending from the double circles to element 44; see annotated Fig. 5 below) configured to pivot around the connecting part (via joint 34b); and an elastic part supporting part (L-shaped section that extends from 43 to 45; see annotated Fig. 5 below); and an elastic part (air spring device 4/42) having a first end connected to the elastic part supporting part (via screw 45), and a second end connected to the mast (via screw 46).

    PNG
    media_image1.png
    624
    802
    media_image1.png
    Greyscale

Assa fails to explicitly disclose the arm supporting part configured to support the arm on a first side of the connecting part; and an elastic part supporting part disposed on a second side of the connecting part that is opposite to the first side.  The examiner contends that this merely a rearrangement of parts and it would be obvious to position the support link (including the arm supporting part and the elastic part supporting part) at any location relative to the connecting part, as desired; MPEP 2144.04.  Applicant has given no criticality or unexpected result to this specific positioning.  To further support the examiner’s position, Nakai teaches a similar laser surgery treatment system that includes a counter-balance weight (13) located behind/proximal to the connecting part (6).  The supporting rod that holds the weight clearly extends a predetermined distance 
 [Claim 15] It is the examiner’s position that this claim merely defines an inherent relationship, therefore the combination of Assa and Nakai inherently discloses that the maximum angle of the arm supporting part is limited by a length of the elastic part (air spring device 4/42).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792